  Case 4:19-cv-00150-P Document 42 Filed 05/12/20             Page 1 of 13 PageID 361



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 LAM VAN TOMMY NGUYEN                         §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §   Civil Action No. 4:19-cv-00150-P
                                              §
 QUALITY SAUSAGE COMPANY LLC                  §
                                              §
      Defendant.                              §
                      MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Lam Van Tommy Nguyen’s (“Plaintiff”) First Motion

to Compel and Brief in Support (“Motion to Compel”). ECF No. 26. Having carefully

considered the Motion to Compel, the response, the reply, and all papers on file with the

Court, the Court finds that the Motion to Compel should be and hereby is GRANTED in

part and DENIED in part.

                                     BACKGROUND

         Plaintiff filed his Original Complaint (ECF No. 1) against Defendant Quality

Sausage Company LLC (“Defendant,” and together with Plaintiff, the “Parties”) on

February 19, 2019. The Original Complaint contains allegations that Defendant retaliated

against Plaintiff in violation of the FDA Food Safety Modernization Act (“FSMA”) as set

forth in Title 21 U.S.C. § 399d. The Parties exchanged discovery requests and have

conferred on discovery disputes on several occasions. Def.’s Resp., p. 1, ECF No. 39.

After failing to resolve his discovery disputes with Defendant, Plaintiff filed his Motion to

Compel on January 29, 2020, which is now ripe for review.
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20            Page 2 of 13 PageID 362



                                  LEGAL STANDARD

       “Unless otherwise limited by court order . . . [p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether

the burden or expense of the proposed discovery outweighs its likely benefit. Information

within this scope of discovery need not be admissible in evidence to be discoverable.”

Samsung Elecs. Am. Inc. v. Yang Kun “Michael” Chung, 325 F.R.D. 578, 589 (N.D. Tex.

2017) (quoting FED. R. CIV. P. 26(b)(1)). “Relevant evidence means evidence having any

tendency to make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the evidence.” Enron

Corp. Sav. Plan v. Hewitt Assocs., L.L.C., 258 F.R.D. 149, 159 (S.D. Tex. 2009) (quoting

FED. R. EVID. 401). “Relevancy is broadly construed, and a request for discovery should

be considered relevant if there is any possibility that the information sought may be

relevant to the claim or defense of any party.” Id. (quoting Merrill v. Waffle House, Inc.,

227 F.R.D. 467, 470 (N.D. Tex. 2005) (quotations omitted).

       Under Federal Rule of Civil Procedure 37, “[a] party seeking discovery may move

for an order compelling an answer, designation, production, or inspection” when a party

fails to produce requested documents or respond to an interrogatory or request for

admission. FED. R. CIV. P. 37(a)(3)(B)(iii)–(iv). For the purposes of a motion to compel,

“an evasive or incomplete disclosure, answer, or response must be treated as a failure to

                                             2
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20            Page 3 of 13 PageID 363



disclose, answer, or respond.” FED. R. CIV. P. 37(a)(4). Rule 34(b)(2), which deals with

requests for production, states that any objection to a request for production must “state

with specificity the grounds for objecting to the request, including the reasons” and “must

state whether any responsive materials are being withheld on the basis of that objection.”

FED. R. CIV. P. 34(b)(2)(B–C). General, blanket, boilerplate, and unsupported objections

to discovery requests are prohibited by the rules. Heller v. City of Dallas, 202 F.R.D. 466,

483 (N.D. Tex. 2014); Enron Corp. Savs. Plan, 258 F.R.D. at 159.

       “[U]nder Fifth Circuit law, the party resisting discovery must show specifically how

each discovery request is not relevant or otherwise objectionable.” Samsung Elecs. Am.

Inc., 325 F.R.D. at 593 (citing McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894

F.2d 1482, 1485 (5th Cir. 1990)). It is not the case that “the burden to demonstrate why

requested discovery should not be permitted shifts to a responding party only if and when

the discovery’s proponent first meets a threshold burden to prove that it is asking for

documents within the scope permitted by Rule 26(b)(1).” Id. at 595.

                                      DISCUSSION

       In this motion, Plaintiff asks this Court to compel Defendant to fully respond to

Requests for Admission Numbers 1 and 2 and Interrogatory Number 3, and to produce

documents responsive to Requests for Production Numbers 14–18, 22–23, and 26–27.

Mot. to Compel, pp. 8, 10. These requests seek discovery responses related to two

categories of information: (1) facts concerning the immigration status of workers supplied

by Archer Services, and (2) facts concerning Plaintiff’s termination.



                                             3
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20               Page 4 of 13 PageID 364



       A. Immigration Status of Workers Supplied by Archer Services.

       Plaintiff served Requests for Admission Numbers 1 and 2, Interrogatory Number 3,

and Requests for Production Numbers 22, 26, and 27 to “explor[e] the true immigration

status of Quality Sausage’s workers supplied by Archer Services.” Mot. to Compel, p. 8.

Defendant resisted these discovery requests using boilerplate objections claiming that

Plaintiff’s requests were: (a) overly broad; (b) not relevant; (c) not proportional to the needs

of this case; (d) unduly burdensome; (e) not reasonably calculated to lead to the discovery

of admissible evidence; (f) harassing; and (g) invasive of the privacy rights of individuals

who are not parties to this suit. App. in Supp. of Mot. to Compel, pp. 18–19, 23–24, 33–

34 ECF No. 27. In its response to Plaintiff’s Motion to Compel, Defendant argues that

Plaintiff’s allegations regarding citizenship do not state a proper claim under the anti-

retaliation provision of the FSMA and that the discovery requests at issue were not relevant.

Def.’s Resp, pp. 3–6.

       After reviewing the Motion to Compel, the response, and the reply, the Court first

notes that Defendant’s general, blanket, boilerplate, and unsupported objections to

discovery requests are prohibited by the rules. Heller, 202 F.R.D. at 483; Enron Corp.

Savs. Plan, 258 F.R.D. at 159. The Court further notes that Defendant has not challenged

the claims in Plaintiff’s Original Complaint with a motion to dismiss under Federal Rule

of Civil Procedure 12 or any other mechanism for attacking Plaintiff’s Original Complaint.

As such, the ultimate question of whether the scope of protected activity under the FSMA’s

anti-retaliation provision extends to complaints about the use of illegal aliens is not

squarely before the Court for consideration. Instead, the issue before the Court is whether

                                               4
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20            Page 5 of 13 PageID 365



Requests for Admission Numbers 1 and 2, Interrogatory Number 3, and Requests for

Production Numbers 22, 26, and 27 are sufficiently tailored to obtain relevant discovery

based on the live pleadings in this lawsuit. The Court finds that they are.

       The FSMA’s anti-retaliation provision states in relevant part that:

              No entity [covered by the FSMA] may discharge an employee
              or otherwise discriminate against an employee with respect to
              compensation, terms, conditions, or privileges of employment
              because the employee . . . provided, caused to be provided, or
              is about to provide or cause to be provided to the employer, the
              Federal Government, or the attorney general of a State
              information relating to any violation of, or any act or omission
              the employee reasonably believes to be a violation of any
              provision of this chapter or any order, rule, regulation,
              standard, or ban under this chapter, or any order, rule,
              regulation, standard, or ban under this chapter.

21 U.S.C. § 399d(a)(1) (emphasis added). “[T]o state a claim for retaliation under the

FSMA, a plaintiff must establish (1) participation in a protected activity under the FSMA

known to the defendant; (2) an employment action disadvantaging the plaintiff or action

that would dissuade a reasonable worker from exercising protected rights under the FSMA,

and (3) a causal connection between the protected activity and adverse action.” Chase v.

Bros. Int’l Food Corp., 3 F. Supp. 3d 49, 54 (W.D.N.Y. 2014). The “FSMA specifically

protects employees who give information to their employer about conduct they ‘reasonably

believe’ violates the [Federal Food, Drug, and Cosmetic Act].” Byron v. Inst. for Envtl.

Health, Inc., 2019 WL 6913478, at *2 (W.D. Wash. Dec. 19, 2019). “There are few cases

in which the anti-retaliation provision of FSMA has been interpreted and applied, but the

consensus is that the whistleblower provision extends to employees who report or oppose

what they reasonably believe to be unlawful conduct, even if the conduct is not, in fact,

                                             5
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20             Page 6 of 13 PageID 366



unlawful.” Id. (citing Singletary v. Howard Univ., 939 F.3d 287, 296 and n.2 (D.C. Cir.

2019); Ortiz v. Priority Healthcare Group LLC, 2019 WL 3240016, at *7 (M.D. Pa. July

18, 2019)).

       “Establishing that an employee had a ‘reasonable belief’ that he or she was opposing

unlawful conduct involves a twofold showing. First, the employee must show that he

subjectively believed that the employer’s conduct was unlawful at the time. Second, the

employee’s subjective belief must have been objectively reasonable.” Id. at *3. “A belief

is objectively reasonable when ‘a reasonable person with the same training and experience

as the employee would believe that the conduct implicated’ violates the law.” Id. (quoting

Wiest v. Lynch, 710 F.3d 121, 132 (3d Cir. 2013)). Importantly, even an “erroneous belief

that an employer engaged in an unlawful employment practice is reasonable, and thus

actionable . . . if premised on a mistake made in good faith.” Id. (quoting Moyo v. Gomez,

40 F.3d 982, 984 (9th Cir. 1994)). “That is because a layperson should not be burdened

with the sometimes impossible task of correctly anticipating how a given court will

interpret a particular statute.”   Singletary, 939 F.3d at 296–97 (quotations omitted).

Moreover, “[t]he determination of whether or not an employee holds a reasonable belief as

to whether or not an employer’s conduct is prohibited by law is a question of fact that is to

be determined by the trier of fact based on the totality of the circumstances.” Chase, 3 F.

Supp. 3d at 54 (citing Casalino v. New York State Catholic Health Plan, Inc., 2012 WL

1079943 (S.D.N.Y. Mar. 30, 2012)); see also Reed v. A.W. Lawrence & Co., 95 F.3d 1170,

1178 (2d Cir. 1996) (affirming jury’s conclusion that plaintiff reasonably and in good faith

believed that she was the victim of a “hostile work environment.”).

                                             6
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20              Page 7 of 13 PageID 367



       In the present case, whether Plaintiff held a reasonable belief that Defendant’s

conduct was prohibited by the FSMA and whether that belief was objectively reasonable

present questions of fact for the jury. See Chase, 3 F. Supp. 3d at 54 (“[T]he finding as to

the reasonableness of an employee’s belief is typically an issue of fact for the jury, and not

an issue that can decided as a matter of law.”). Moreover, Defendant failed to carry its

burden of showing that the discovery requests concerning the immigration status of Quality

Sausage workers supplied by Archer Services are not relevant to Plaintiff’s claims. See

Samsung Elecs. Am. Inc., 325 F.R.D. at 593–95. Taking into consideration the factors from

Federal Rule of Civil Procedure 26(b)(1), the Court finds that Requests for Admission

Numbers 1 and 2, Interrogatory Number 3, and Requests for Production Numbers 22, 26,

and 27 are sufficiently tailored to obtain relevant discovery as the Original Complaint

contains allegations that Defendant retaliated against Plaintiff after he reported about,

objected to, and was perceived as about to report about, Defendant’s alleged use of illegal

aliens supplied by Archer Services. Pl.’s Original Compl., pp. 6–15.

       Accordingly, Plaintiff’s Motion to Compel as to Requests for Admission Numbers

1 and 2, Interrogatory Number 3, and Requests for Production Numbers 22, 26, and 27

should be and hereby is GRANTED and Defendant’s objections thereto are

OVERRULED. The Court ORDERS Defendant to fully answer Requests for Admission

Numbers 1 and 2 and Interrogatory Number 3, and to search its records and take all

reasonable efforts to obtain and produce any responsive documents that comply with

Plaintiff’s Requests for Production Numbers 22, 26, and 27.



                                              7
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20              Page 8 of 13 PageID 368



       B. Plaintiff’s Termination.

       Plaintiff claims that Requests for Production Numbers 14–18 and 23 seek

“information relevant to [Plaintiff’s] performance as a Quality Sausage employee, his

protected activity, the nexus between his protected activity and his termination, and the

falsity of Quality Sausage’s shifting excuses for terminating him.” Mot. to Compel, p. 10.

For the sake of simplicity and clarity, the Court will review each remaining disputed

request individually.

              (1) Request for Production No. 14.

       Plaintiff’s Request for Production Number 14 reads as follows: “A reproduction of

each record that (a) constitutes or documents a communication about Plaintiff, (b) was

created after November 1, 2016, and (c) was created and/or received by any of the

following persons: Anne Smalling, Todd Gilbert, Ida Jimenez, Angel Alva, Gene Eisen,

Fred Koelewyn, Shawn West, and/or Steve O’Brien.” App. in Supp. of Mot. to Compel,

p. 12. Defendant resisted this request using the following boilerplate objections: (a) overly

broad; (b) insufficiently limited in time and scope; (c) unduly burdensome; (d) not

reasonably calculated to lead to the discovery of admissible evidence; (e) not proportional

to the needs of this case; and (f) seeks information not in the custody, control, or possession

of Defendant. Id. at p. 31. However, “subject to and without waiving these objections,”

Defendant agreed to produce the requested documents “that discuss Plaintiff’s job

performance, discipline, or termination” between six of the eight custodians for the more

limited window of time between March 5, 2017 and July 19, 2018. Id. at 31.



                                              8
  Case 4:19-cv-00150-P Document 42 Filed 05/12/20            Page 9 of 13 PageID 369



       After reviewing the Motion to Compel, the response, and the reply, the Court notes

again that Defendant’s general, blanket, boilerplate, and unsupported objections to

discovery requests are prohibited by the rules. Heller, 202 F.R.D. at 483; Enron Corp.

Savs. Plan, 258 F.R.D. at 159. Moreover, Defendant failed to carry its burden of showing

that the documents sought in this request are not relevant or are otherwise objectionable.

Taking into consideration the factors from Federal Rule of Civil Procedure 26(b)(1), the

Court finds that the documents sought in this discovery request are sufficiently tailored to

obtain relevant discovery. Accordingly, Plaintiff’s Motion to Compel as to Request for

Production Number 14 should be and hereby is GRANTED and Defendant’s objections

thereto are OVERRULED. The Court ORDERS Defendant to search its records and take

all reasonable efforts to obtain and produce any responsive documents that comply with

Plaintiff’s Request for Production Number 14.

              (2) Request for Production No. 15.

       Plaintiff’s Request for Production Number 15 reads as follows: “A reproduction of

each record that constitutes a communication from Plaintiff to Todd Gilbert, Ida Jimenez,

Alva, Gene Eisen, Fred Koelewyn, Shawn West, and/or Steve O’Brien.” App. in Supp. of

Mot. to Compel, p. 12. Defendant resisted this request using the following boilerplate

objections: (a) overly broad; (b) insufficiently limited in time and scope; (c) unduly

burdensome; (d) not reasonably calculated to lead to the discovery of admissible evidence;

(e) not proportional to the needs of this case; (f) seeks information not in the custody,

control, or possession of Defendant. Id. at p. 31.



                                             9
 Case 4:19-cv-00150-P Document 42 Filed 05/12/20           Page 10 of 13 PageID 370



      After reviewing the Motion to Compel, the response, and the reply, the Court notes

again that Defendant’s general, blanket, boilerplate, and unsupported objections to

discovery requests are prohibited by the rules. Heller, 202 F.R.D. at 483; Enron Corp.

Savs. Plan, 258 F.R.D. at 159. Moreover, Defendant has agreed to produce the requested

documents that are in its possession. Def.’s Resp., p. 7. Accordingly, Plaintiff’s Motion

to Compel as to Request for Production Number 15 should be and hereby is GRANTED

and Defendant’s objections thereto are OVERRULED. The Court ORDERS Defendant

to search its records and take all reasonable efforts to obtain and produce any responsive

documents that comply with Plaintiff’s Request for Production Number 15.

             (3) Request for Production No. 16.

      Plaintiff’s Request for Production Number 16 reads as follows: “A reproduction of

the entire personnel file and each employment record concerning Alva.” App. in Supp. of

Mot. to Compel, p. 12. Defendant objected to this request because it believed the request

“was not reasonably calculated to lead to the discovery of admissible evidence and because

it seeks a non-party individual’s confidential information in which he has a reasonable

expectation of privacy.” Id. at p. 32. Nevertheless, Defendant produced the requested

documents on September 30, 2019 after redacting the personally identifiable information

relating to Alva. Accordingly, Plaintiff’s Motion to Compel as to Request for Production

Number 16 should be and hereby is DENIED as moot.

             (4) Request for Production No. 17.

      Plaintiff’s Request for Production Number 17 reads as follows: “A reproduction of

each record that (a) constitutes or documents a communication about Alva, (b) was created

                                           10
 Case 4:19-cv-00150-P Document 42 Filed 05/12/20              Page 11 of 13 PageID 371



after November 1, 2016, and (c) was created and/or received by any of the following

persons: Todd Gilbert, Ida Jimenez, Gene Eisen, Fred Koelewyn, Anne Smalling, Shawn

West, and/or Steve O’Brien.” App. in Supp. of Mot. to Compel, p. 12. Defendant objected

to this request on the following grounds: (a) overly broad; (b) insufficiently limited in time

and scope; (c) unduly burdensome; (d) not reasonably calculated to lead to the discovery

of admissible evidence; and (e) seeks information protected from disclosure by the

attorney-client communication privilege. Id. at p. 32.

       After reviewing the Motion to Compel, the response, and the reply, the Court notes

again that Defendant’s general, blanket, boilerplate, and unsupported objections to

discovery requests are prohibited by the rules. Heller, 202 F.R.D. at 483; Enron Corp.

Savs. Plan, 258 F.R.D. at 159. Taking into consideration the factors from Federal Rule of

Civil Procedure 26(b)(1), the Court finds that the documents sought in this discovery

request are sufficiently tailored to obtain relevant discovery. Accordingly, Plaintiff’s

Motion to Compel as to Request for Production Number 17 should be and hereby is

GRANTED in part. Defendant’s objections that the information sought in this request is

overly broad, insufficiently limited in time and scope, unduly burdensome, and not

reasonably calculated to lead to the discovery of admissible evidence are OVERRULED,

but Defendant’s objection as to information protected by attorney-client privilege is

SUSTAINED.        The Court ORDERS Defendant to search its records and take all

reasonable efforts to obtain and produce any responsive, non-privileged documents that

comply with Plaintiff’s Request for Production Number 17.



                                             11
 Case 4:19-cv-00150-P Document 42 Filed 05/12/20             Page 12 of 13 PageID 372



              (5) Request for Production No. 18.

       Plaintiff’s Request for Production Number 18 reads as follows: “A reproduction of

each record that constitutes or documents a communication between Alva and any of the

following persons: Todd Gilbert, Ida Jimenez, Gene Eisen, Fred Koelewn, Steve O’Brien,

Anne Smalling, Shawn West, and/or Erica Perez.” App. in Supp. of Mot. to Compel, p.

12. Defendant initially objected to this request with a boilerplate response but has since

withdrawn its objections. See Def.’s Resp., p. 7. Accordingly, Plaintiff’s Motion to

Compel as to Request for Production Number 18 should be and hereby is GRANTED.

The Court ORDERS Defendant to search its records and take all reasonable efforts to

obtain and produce any responsive documents that comply with Plaintiff’s Request for

Production Number 18.

              (6) Request for Production No. 23.

       Plaintiff’s Request for Production Number 23 reads as follows: “A reproduction of

each Time Card Report concerning Alva since November 1, 2016.” App. in Supp. of Mot.

to Compel, p. 13. Defendant objected to this request on the following grounds: (a) overly

broad; (b) insufficiently limited in time and scope; (c) unduly burdensome; (d) not

reasonably calculated to lead to the discovery of admissible evidence; (f) seeks a non-party

individual’s confidential information in which he has a reasonable expectation of privacy.”

Id. at p. 33. Nevertheless, Defendant “has already produced all responsive documents for

the year preceding Plaintiff’s termination.” Def.’s Resp., p. 8.

       After reviewing the Motion to Compel, the response, and the reply, the Court notes

again that Defendant’s general, blanket, boilerplate, and unsupported objections to

                                             12
 Case 4:19-cv-00150-P Document 42 Filed 05/12/20              Page 13 of 13 PageID 373



discovery requests are prohibited by the rules. Heller, 202 F.R.D. at 483; Enron Corp.

Savs. Plan, 258 F.R.D. at 159. The Court finds that Plaintiff’s Motion to Compel as to

Request for Production Number 23 should be and hereby is GRANTED. Defendant’s

objections that the information sought in this request is overly broad, insufficiently limited

in time and scope, unduly burdensome, and not reasonably calculated to lead to the

discovery of admissible evidence are OVERRULED, but Defendant’s objection as to a

non-party individual’s confidential information is SUSTAINED. The Court ORDERS

Defendant to search its records and take all reasonable efforts to obtain any responsive

documents that comply with Plaintiff’s Request for Production Number 23, and to produce

such documents after redacting any personally identifiable information therein.

                                      CONCLUSION

       Based on the foregoing, it is ORDERED that Plaintiff’s Motion to Compel (ECF

No. 26) is GRANTED in part and DENIED in part in that Defendant shall, no later than

June 11, 2020, respond to Plaintiff’s discovery requests and produce the requested

documents to Plaintiff as set forth above.

       SO ORDERED on this 12th day of May, 2020.




                                             13
